675 S.E.2d 364 (2009)
HALL
v.
TOREROS II, INC.
No. 187PA06.
Supreme Court of North Carolina.
March 19, 2009.
Howard F. Twiggs, Donald H. Beskind, Jesse H. Rigsby, IV, I. Beverly Lake, Jr., Raleigh, Jay H. Ferguson, Durham, for Theresa D. Hall.
Christopher J. Derrenbacher, Raleigh, Kathrine E. Downing, for Toreros, II, Inc.
R. Frank Gray, Raleigh, for NC Restaurant & Lodging Asso.
Prior report: 176 N.C.App. 309, 626 S.E.2d 861.
The following order has been entered on the motion filed on the 9th day of February 2007 by Defendant to Dismiss Plaintiffs' Appeal:
"Motion Denied by order of the Court in conference this the 19th day of March 2009."
MARTIN, J., recused.